                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SCOTT C. P.,                                    §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §    Civil Action No. 3:18-CV-0036-D
                                                §
NANCY A. BERRYHILL, ACTING,                     §
COMMISSIONER OF THE SOCIAL                      §
SECURITY ADMINISTRATION,                        §
                                                §
               Defendant.                       §

                                            ORDER

       After reviewing all relevant matters of record in this case, including the findings, conclu-

sions, and recommendation of the United States Magistrate Judge and plaintiff’s objections thereto,

in accordance with 28 U.S.C. § 636(b)(1), the undersigned district judge is of the opinion that the

findings and conclusions of the magistrate judge are correct, and they are adopted as the findings

and conclusions of the court.

       It is therefore ordered that the findings, conclusions, and recommendation of the United

States Magistrate Judge are adopted, and the decision of the Commissioner is affirmed.

       SO ORDERED.

       March 22, 2019.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
